Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The examiner will further address this issue in the respond to argument section hereinafter.
Terminal Disclaimer
The TD'S Disapproved. The person who signed the terminal disclaimers is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08) Re-submit the TD/s along with a Power of Attorney and no additional fees required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Since the TDs disapproved the examiner maintains his positions that claims 20-38 are rejected over co-pending Patents and Patents Applications as set forth in the previous office action mailed 12-21-2021 (pages 2-6).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites “a path that is not in a plane parallel with the first plane of rotation” (lines 8 and 9) and “a path that is not in a plane parallel with the second plane of rotation” (lines 16 and 17).  It is unclear to what such “path” applicant referred to.
	Nowhere in applicant’s original disclosure there is any mentioned to any such “path” as claimed, and thus the examiner is unclear what structure applicant sought to claim by such language. 
	With respect to claim 35, the claim recites similar limitations regarding such “path” (lines 7 and 8).   
	The examiner will further address this issue in the response to arguments section hereinafter.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
In regard to the “title”
	Applicant proposed to amend the “tittle” to-- A Crossbow Having Power Cable Journals Non-co-planar with a Plane of Rotation of String Guides—
	What is “power cable journals non-co-planar with a plane of rotation of string guides”? 
	As argued previously, with respect to claims 30 and 35, to what “power cable journals non-co-planar with a plane of rotation of string guides”? 
	Once again, the examiner maintains his position that there is no disclosure, within the original disclosure for such “power cable journals non-co-planar with a plane of rotation of string guides”. Thus, the examiner is unclear to what applicant referred to, and as such the title of the invention remains not descriptive.
In regard to the rejection under 35 USC 112, claims 30 and 35
	On page 11, of his remarks, applicant stated “ Applicant respectfully submits that at least col. 8, lines 4-16 and FIG. 9C describe the "path." Accordingly, Applicant respectfully submits that claims 30-38 fully comply with 35 U.S.C. § 112(b) and requests that the rejection under 35 U.S.C. § 112(b) be withdrawn.”
	First, to what Col. 8, applicant referred to? Applicant’s original disclosure as well as published application, i.e. PGPUB 2020/0408482, each uses [paragraphs] and not columns-to-lines.  Now, the only mentioned of such “path” in relation to Fig. 9C  is within par. [0072] (PGPUB) and it states “ As a result, the power cables 102 follow a path that is not co-planar with the plane of rotation of the draw string journal on the string guide 270. Biasing force 280, such as from a cable guard located on the bow shifts the power cables 102 along the surface 274 away from top surface 282 of the string guide 270 when in the drawn configuration 284”
	Such mentioned of so called path is not in any shape or form the structure of the journal, but merely the manner of the cables following a non-co planar path.
	More specifically the claim recite “the first upper power cable journal and the first lower power cable journal each comprising a path that is not in a plane parallel with the first plane of rotation”.  Such limitations indicating the structure of the journal to include such “not-coplanar path”, which as argued by the examiner, was never define as such (“helical structure” is no indication for “a not-co planar structure” as claimed).
	Again, the path is not  “a structure (i.e. a helical structure)” and the examiner maintains his position that it is unclear to what “not-coplanar path” without the journal structure the claims are referring to.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      5/31/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711